DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment to the Office Action
The previous office action mailed 04/14/2021 is withdrawn. This document replaces the previous office action. 
Restriction/Election
Applicant's election with traverse of Group I (claims 1-2 and 28-36) in the reply filed on 01/27/2021 is acknowledged.  The traversal is on the ground(s) that independent claims now reflect the same “polyphosphate” material and thus do not lack unity. This is not found persuasive because although the inventions share the same technical feature, they lack unity a posteriori based on Ikeda et al (US 5,958,977) (1999). Lack of unity of invention may be directly evident "a priori," i.e., before considering the claims in relation to any prior art, or may only become apparent "a posteriori," i.e., after taking the prior art into consideration (MPEP 1850(II)). 
As such, Ikeda et al teaches a complex comprising polyphosphate and basic amino acid, such as L-lysine [col. 5 lines 4-14] and exemplifies a sodium hexametaphosphate and L-lysine complex ([col. 19 line 30] Example 11 [col. 9 lines 28-30]). While Ikeda et al teaches a complex for use as animal feed, the prior art shares a similar function to the claimed invention of providing nutrients via nitrogen-based basic amino acids complexed to a phosphate for controlling the ultimate release and digestion of the amino acid (see Ikeda et al [col. 4, lines 13-20]).
The requirement is still deemed proper and is therefore made FINAL.
Claims 37-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/27/2021.

Correction and Clarification of the Official Record
Applicant’s traversal of the restriction requirement was not found persuasive based on the claims submitted 11/13/2018. However, applicant’s response to the restriction requirement filed 10/1/2020 was based on newly amended claim language submitted after the initial restriction requirement (10/1/2020). It appears the examiner and applicant were remarking on a different set of claims. However, as stated above, the restriction requirement is maintained.

Response to Amendment
In response to the amendment received on 01/27/2021:
claims 1-2 and 28-36 remain pending in the application
the election restriction filed 9/16/2020 is maintained, thus claims 37-44 remain withdrawn
the rejection to claims 2 and 28-36 under 35 U.S.C. 112(b) is withdrawn in light of the amendments to the claims
all prior art grounds of rejection are maintained
new grounds of rejection for previously withdrawn claims are presented herein

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 28-31 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaudhry (AU 2014101391 B4) (referenced hereinafter as “CHAUDHRY”) as evidenced by BYJU (“Valency Chart”, 2020, accessed from www.byjus.com), regarding claims 28 and 30, and Steve Butzen (“Micronutrients for Crop Production”, 2020, accessed from www.pioneer.com, referenced hereinafter as “BUTZEN”) regarding claim 34.
Regarding claim 1, CHAUDHRY teaches a fertilizer composition comprising nitrogen and phosphorus 
(see CHAUDHRY teaching a bio-complexed agricultural composition comprising nitrogen and phosphorous [pg. 9, lines 25-27] that has use as a fertilizer [pg. 18 lines 27-29]),
which comprises complexes of at least one basic L-amino acid
(see CHAUDHRY teaching nitrogen sources that are amino acids [pg. 10, lines 26 and 30] which is of natural origin in the form of lysine and arginine [pg. 12, lines 24, 27 and 28])
and at least one polyphosphate 
(see CHAUDHRY teaching phosphorous sources that is phosphorous pentoxide, or P4O10 [pg. 11, line 7],  and a potassium source that is tripotassium polyphosphate [pg. 11, line 24], thus reading on at least one polyphosphate).

Regarding claims 2 and 35, CHAUDHRY teaches a fertilizer composition according to claim 1, which is a solid phase fertilizer composition (claim 2) in granular form (claim 35) 
(see CHAUDHRY teaching the agricultural composition is prepared granule form [pg. 18 lines 6-7]). 

Regarding claim 28, CHAUDHRY teaches a fertilizer composition according to claim 1, wherein nitrogen is provided by at least one basic L-amino acid which has been complexed to polyphosphate in solution 
(see CHAUDHRY teaching two forms of amino acid-polyphosphate complexes: (i) phosphopeptides (phosphates) that are already complexed with amino acids [pg. 13, lines 16-17] and (ii) nutrients that comprise amino acids as a nitrogen source and polyphosphates as a phosphorous or potassium source, as discussed above, wherein the nutrients make up a bio-complex thus the specific nutrient ingredients are complexed) 
and precipitated with multivalent metal ions with the final product  formed into a solid
(the examiner interprets this limitation to be a product-by-process wherein the claim is not limited to the manipulations of the implied process of precipitation, only to the structure implied by the steps (MPEP 2113) which include a solid comprising multivalent metal ions; as such, CHAUDHRY also teaches the addition of Ca metal salts [pg. 14 lines 21-23], which is divalent by nature as evidenced by BYJU [pg. 3, entry 9], wherein the final product is in solid form [pg. 18, lines 6-8]).

Regarding claim 29, CHAUDHRY teaches a fertilizer composition according to claim 1, wherein the basic L-amino acid is L-arginine and/or L-lysine 
(see CHAUDHRY teaching amino acids [pg. 10, lines 26 and 30] of natural origin in the form of lysine and arginine [pg. 12, lines 24, 27 and 28], thus reading on L-arginine and L-lysine).

Regarding claim 30, CHAUDHRY teaches a fertilizer composition according to claim 1, wherein the metal ion(s) are selected from the group consisting of Ca(II) 
(see CHAUDHRY teaching the agricultural composition further comprises minerals that are salts of chelated Ca [pg. 14 lines 21-23] which reads on metal ions of Ca with a valence of two, or multivalent, as evidenced by BYJU [pg. 3, entry 9]). 

Regarding claim 31, CHAUDHRY teaches a fertilizer composition according to claim 1, wherein the number of phosphorous atoms in the polyphosphate is at least or equal to two 
(see CHAUDHRY teaching phosphorous pentoxide, or P4O10 [pg. 11, line 7] which has four phosphorous atoms in the polyphosphate, and tripotassium polyphosphate [pg. 11, line 24] which inherently has at least two phosphorous due to the polymeric nature).

Regarding claim 34, CHAUDHRY teaches a fertilizer composition according to claim 1, which comprises one or more additional macronutrient 
(see CHAUDHRY teaching nitrogen, phosphorous and potassium as evidenced by BUTZEN [pg. 1, section “Plant Requirements and Soil Availability”, line 3] to be macronutrients)
and micronutrients 
(see CHAUDHRY teaching trace minerals of  zinc, copper, manganese, iron, boron and molybdenum as evidenced by BUTZEN [pg. 1, section “Plant Requirements and Soil Availability”, line 5] to be micronutrients).

Regarding claim 36, CHAUDHRY teaches a fertilizer preparation which comprises a combination of two or more differently composed fertilizer compositions according to claim 1 
(see CHAUDHRY teaching the nitrogen and phosphorous sources can be used individual or in combination [pg. 10 lines 31-33; pg. 11 lines 4 and 10], thus leading to differently composed fertilizer of the composition according to claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over CHAUDHRY as applied to claim 1 above, and further in view of Ellinger et al (US 3,620,757) (1971) (referenced hereinafter as “ELLINGER”) and Stahlheber (US 3,723,602) (1973) (referenced hereinafter as “STAHL”) as evidenced by Ernest (“How is Solubility Affected by Polymer Chain Structure?”, accessed from www.socratic.org) (referenced hereinafter as “ERNEST”).
Regarding claims 32 and 33, CHAUDHRY teaches a fertilizer composition according to claim 1 wherein the composition comprises polyphosphates such as potassium polyphosphate [pg. 11, line 24]. CHAUDHRY does not explicitly teach wherein the number of phosphorous atoms in the polyphosphate is at least or equal to six (claim 32) or 10,000 (claim 33). 
However, ELLINGER discloses potassium polyphosphates generally have average chain lengths of 1,000 to about 10,000 [col. 1 lines 69-71; col. 6], which converts to about 1,000-10,000 phosphorous atoms within the phosphate. 
Further, STAHL teaches it is desirable to use a water-insoluble or slowly soluble form of potassium polyphosphate in order to control the release rate of nutrients into the soil that would otherwise leach into rain water due to the soluble nature of the compound [col. 1 lines 9-15; col. 2 lines 15-18]. A polyphosphate with longer polymer chain length would dissolve more slowly than short ones as evidenced by ERNEST [pg. 1, para 3]. CHAUDHRY, ELLINGER and STAHL are analogous inventions in the field of compositions comprising potassium polyphosphate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, through routine optimization, to maximize the chain length of potassium polyphosphate to have 10,000 phosphorous atoms like that as described in ELLINGER in the composition of CHAUDHRY. One of ordinary skill in the art would have been motivated .

Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive:

Applicant argues that the broad teachings of Chaudhry fail to anticipate the claimed fertilizer composition that is a complex between a basic L-amino acid and polyphosphate (see Remarks [pg. 9, para 1] [pg. 10, para 1]), because 
(a) Chaudhry only broadly discloses amino acid as a nitrogen source which can be produced via chemical synthesis resulting in toxic D/L mixtures (see Remarks [pg. 8])
(b) Chaudhry only references ammonium polyphosphate as a polyphosphate and 
(c) Chaudhry only exemplifies citric or malic acid as complexing agents (see Remarks [pg. 9, para1]).
However, examiner notes "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed” (MPEP 2123). As such, Chaudhry discloses organic nitrogen sources to include naturally occurring amino acids, which reads on L-amino acids, and Chaudhry exemplifies lysine and arginine as amino acids capable of use with the invention (see Chaudhry [pg. 38, para 1] [pg. 12, last para]). Further, in the same section Chaudhry discloses the amino acid from natural products can be obtained from chemical or enzymatic 
	Moreover, Chaudhry discloses ammonium polyphosphate can be used as either a nitrogen source, wherein the nitrogen sources can be used in combination (see Chaudhry [pg. 38, para 1]), or as a phosphorous source ([pg. 3, para 1]) which is also complexed in the multifunctional organic agricultural composition [pg. 7, last para]). Chaudhry also discloses tripotassium polyphosphate as a potassium source [pg. 11, para 3]). Thus, Chaudhry discloses three occasions of using a polyphosphate as a nutrient source in a bio-complexed agricultural composition. 
Lastly, the use of a complexing agent is not a feature of the claimed invention and is not relied upon in the rejection using Chaudhry. Thus, applicant’s argument regarding a non-claimed feature that is present in the reference is not read into the claim. 
In response to applicant’s remarks that Chaudhry does not teach the specific process of adding L-amino acid to the polyphosphate before the metal cation is added, which would necessarily lead to the complex as claimed (see Remarks [pg. 9, para 2]), examiner notes the process claims are not under examination due to the withdrawal of process claims 37-43.
In response to applicant’s remarks that Chaudhry discloses phosphopeptides which one of ordinary skill in the art would appreciate would not allow for free amino acids to interact with a polyphosphate in order to form the complex, examiner notes the phosphopeptides are already formed complexes of amino acids and phosphorous sources including polyphosphoric acid [pg. 13, para 3]. In essence, the phosphopeptides read on the amino acid-polyphosphate complex as claimed. Also, the phosphopeptides are one component of the referenced invention as listed in Chaudhry [pg. 10, lines 4-21] (see (d) in annotation below). 

    PNG
    media_image1.png
    729
    927
    media_image1.png
    Greyscale

Thus, Chaudhry teaches an overall bio-complexed composition of NPK nutrient sources wherein element (a) can be a combination of nitrogen that is a naturally occurring amino acid selected from lysine or arginine (read basic L-amino acid) and the phosphorous/potassium that can each be a polyphosphate (i.e. ammonium polyphosphate or tripotassium polyphosphate) as disclosed above, thus reading on the claimed complex. And, Chaudhry teaches element (b) which is already a complex of amino acid and polyphosphate as discussed above. Therefore, Chaudhry teaches elements of an agricultural composition that reads on the claimed invention on two levels. 
In an attempt to further distinguish the claimed invention over the prior art, applicant could further limit the type of polyphosphate (i.e. hexametaphosphate as disclosed in the specification [pg. 5, line 3]) or further limit the composition to consist of the ingredients of the claimed invention. Additionally it is noted that Chaudhry only teaches metal ion salts of chelated calcium, whereas the metal ions of the claimed invention is selected from the group consisting of iron and calcium. 
BYJU does not resolve the deficiencies of Chaudhry, as noted above, the current broadly claimed invention is read on by Chaudhry.
In response to applicant’s remarks that a clarification of the record is required to the lack of citation for supporting evidence Butzen, examiner acknowledges the typographical error and has clarified the issue above as well as included the citation in the header of the rejection.
Regarding the 35 U.S.C. 103 obviousness rejections of claims 32 and 33, applicant argues that none of (Rudolph) Ellinger, Stahlheber and Ernst teach or suggest the claimed fertilizer comprising complexes of a basic L-amino acid and at least one polyphosphate because they each teach a different material and therefore do not resolve the deficiencies of Chaudhry, examiner notes the  analogous arts of Ellinger, Stahlheber and Ernst depend upon the necessary essential function or utility of the subject matter covered by the claims, and not upon what it is called by the applicant. Further, the “test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art” (see MPEP 2145 (III)). 
As such Ellinger teaches the essential function of providing amino acid nutrients via protein-polyphosphate composition [abstract] and is relied upon to disclose the obviousness of utilizing long polyphosphate chains as claimed [col. 1 lines 69-74]. Stahlheber also teaches a controlled release polyphosphate fertilizer and is relied upon to support Ellinger’s use of long polyphosphate chains in order to provide a slowly soluble, thus controlled release, fertilizer (Stahlheber [col. 1 lines 9-15]. Lastly, Ernst is further utilized to exemplify the obviousness of these teachings of Ellinger and Stahlheber (Ernst [pg. 1, para 3]). Thus, the combined teachings of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GARLEY/Examiner, Art Unit 1731                                                                                                                                                                                                        
/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731